Citation Nr: 0510508	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-05 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from April 1983 to April 1987.

This appeal arises from a June 2001 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for a left knee condition as secondary to the 
service-connected disability of residuals of a right knee 
medial meniscectomy.

In February 2005, the veteran testified in a videoconference 
hearing before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the absence of evidence of certain chronic 
diseases during service, certain specified chronic diseases, 
to include arthritis, may be presumed to have been incurred 
during such service if manifested to a degree of 10 percent 
or more within one year of separation from service.  
38 U.S.C.A. §§ 1101,1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, there is no evidence of arthritis of the left knee 
within one year of separation from service.  Therefore, the 
condition is not presumed to have been incurred in service.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities. 
See Allen, supra.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Allen held that the term "disability" as used in 38 
U.S.C.A. § 1110 refers to an "impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." Allen, 7 Vet. App. at 448.  Consequently, the 
Court concluded "pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.  Under this decision, two elements must be present in 
order to support a grant of secondary service connection on 
the basis of aggravation: (1) it must be shown that the 
service connected disability aggravates the nonservice 
connected disability; and (2) the degree of increased 
disability due to the aggravation by the service connected 
disorder over and above what the underlying nonservice 
connected disorder causes must be identified, otherwise, 
there is no identifiable disability subject to service 
connection.  

The veteran contends that her left knee disability 
proximately resulted from her service-connected right knee 
disability of residuals of a medial meniscectomy.  During her 
February 2005 videoconference hearing, the veteran testified 
that her left knee disability began after surgery on her 
right knee during active service.  However, there is no 
evidence of complaints or treatment for a left knee 
conditions in the veteran's service medical records.  The 
post-service medical records show no evidence of a left knee 
condition until August 1995, approximately eight years 
following active service, when the veteran complained of 
bilateral knee pain.  An October 2000 VA treatment note also 
shows a complaint of bilateral knee pain and a February 2001 
note shows a diagnosis of degenerative joint disease of both 
knees.  In June 2002, a VA examiner diagnosed the veteran 
with arthrlagia of the left knee.  However, there is no 
competent medical evidence of a left knee condition that was 
incurred or aggravated during service.  

The Board has considered the veteran's hearing testimony and 
written statements submitted in support of her argument.  
However, her statements are not competent evidence of a nexus 
between the claimed condition and a service-connected 
condition.  Although lay evidence is acceptable to prove the 
occurrence of symptomatology when such symptomatology is 
within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

The Board notes that the RO found correctly that there is now 
no medical evidence of record indicating a causal 
relationship between the service connected disability and the 
disability for which service connection is claimed.  In this 
case, however, the Board finds that in this circumstance, the 
record must contain medical evidence to support an 
adjudicatory determination that the disabilities are not 
related.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following development:

1.  The RO should arrange for a VA 
examination by an examiner who has not 
previously examined the veteran to 
determine the etiology of the alleged 
left knee disorder.  The veteran's claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
explicit responses to the following 
questions:

(a) What are the objective 
manifestations of a left knee 
disorder (if any)?

(b) Is it at least as likely as not 
that the veteran's left knee 
disability, if any, is etiologically 
related to the veteran's active 
service from April 1983 to April 
1987 or to the service connected 
right knee disorder? 

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


